DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 19
	“the application”  should be changed to: -- an application --
2.	 In Claim 12, line 18
	“the application”  should be changed to: -- an application --
3.	 In Claim 14, line 20
	“the application”  should be changed to: -- an application --

Response to Amendment
 	This office action is responsive to the applicant’s remarks received February 12, 2021.  Claims 1, 2, 6-12 & 14-21 have been fully considered and are persuasive. Claims 3-5 & 13 have been cancelled.

Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 

Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)

	

Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1, 2, 6-12 & 14-21. In view of “Applicant Arguments/Remarks Made in an Amendment” Claims 1, 2, 6-12 & 14-21 are now considered to be allowable subject matter. 

Allowable Subject Matter
1.	Claims 1, 2, 6-12 & 14-21 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1, 2, 6-12 & 14-21 uniquely identify the distinct features of the activation of remote devices in a networked system.
The closest prior art made of record is Suleman et al. (US 20150039292 A1), Piernot et al. (US 201901012378 A1) & Dyszynski et al. (US 20170295077 A1).
The cited reference (Suleman) teaches wherein a method and system are provided for processing natural language user queries for commanding a user interface to perform functions. Individual user queries are classified in accordance with the types of functions and a plurality of user queries may be related to define a particular command. To assist with classification, a query type for each user query is determined where the query type is one of a functional query requesting a particular new command to perform a particular type of function, an entity query relating to an entity associated with the particular new command having the particular type of function and a clarification query responding to a clarification question posed to clarify a prior user query having the particular type of function. Functional queries may be processed using a plurality of natural language processing techniques and scores from each technique combined to determine which type of function is commanded.
The cited reference (Piernot) teaches wherein systems and processes for rule-based natural language processing are provided. In accordance with one example, a method includes, at an 
The cited reference (Dyszynski) teaches wherein a network routing server can be configured to receive client requests from multiple client devices and route the client requests to optimal service providers to service the request. To determine which service provider is optimal to service the client request, the network routing service can analyze multiple factors, such as geographic location of the client, geographic location of the service providers, and health metrics describing service quality of the various service providers. Health metrics can include Central Processing Unit (CPU) usage, bandwidth, memory usage, connectivity, service providers network status, network latency, user capacity saturation, etc. Based on an analysis of this data, the network routing service can determine the service provider that is best suited to service the client request and route the client request accordingly.
The cited reference (Suleman, Piernot & Dyszynski) fails to disclose  a data processing system comprising one or more processors and memory, the one or more processors executing a natural language processor, a remote application launcher, and an action handler component to: receive, by the natural language processor component, a first input audio signal detected by a sensor of a first client computing device; parse, by the natural language processor component, the Claims 1, 2, 6-12 & 14-21 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677